BEATTY, Justice
(dissenting):
I respectfully dissent from the majority opinion. While I readily concede mootness on the facts presented, I think this is just the sort of “situation so likely to recur that an exception to the mootness doctrine is warranted.” 455 So.2d 812. It is highly unlikely that this will be the last pay raise received by Birmingham city employees. Due to inflation and the ever-increasing cost of living, periodic pay raises are simply a fact of life. City officials need to know what actions on their part constitute an implementation of a pay raise. By failing to render a decision on the merits, the Court leaves the City of Birmingham with no guidance in the matter.
TORBERT, C.J., and SHORES, J.' concur.